Citation Nr: 0639048	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  99-15 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as a chronic disability resulting from an undiagnosed 
illness.

(The issue of entitlement to reimbursement of unauthorized 
medical expenses for treatment at Montclair Baptist Medical 
Center from July 14, 2002, to July 18, 2002, is the subject 
of a separate document.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 1991 
with additional service in the reserves.  The veteran's 
service records show that he served in Southwest Asia from 
December 11, 1990, to April 29, 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim has been remanded previously in January 2000 to 
allow the veteran to have a hearing before the Board.  A 
hearing before the undersigned was held in July 2000.  This 
claim was remanded again in December 2000 and December 2003 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  High blood pressure has been attributed to a known 
diagnosis.

2.  Hypertension was not noted at the time of entry into 
active duty, and the veteran is presumed to have been in 
sound condition.  

3.  The evidence of record establishes that hypertension 
clearly and unmistakably existed prior to service.

4.  The pre-existing hypertension clearly and unmistakably 
was not aggravated during service.


CONCLUSIONS OF LAW

1.  Hypertension as a chronic disability resulting from an 
undiagnosed illness has no legal merit.  Neumann v. West, 
14 Vet. App. 12, 23 (2000); Sabonis v. Brown, 6 Vet. 
App. 426, 431 (1994); 38 U.S.C.A. § 1117 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.317 (2006).

2.  The presumption of soundness for hypertension at entrance 
is rebutted.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2006).

3  The pre-existing hypertension was not aggravated during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a July 2001 letter, which was issued after initial 
consideration of the claim on appeal (which timing will be 
discussed below).  In it, VA informed the veteran that it 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it would assist him with obtaining 
medical records, employment records, or records from other 
federal agencies.  The veteran was also informed of the types 
of evidence needed in a claim for service connection.  

The July 2001 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession that 
pertained to the claim.  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The letter specifically informed the 
veteran that he was responsible for making sure that evidence 
was received by VA.  It asked him to provide any treatment 
records relating to treatment for hypertension and that he 
could send the evidence himself or send the information 
describing this evidence to VA.  The veteran has submitted 
multiple private medical records, which shows that he is 
aware that he should submit any evidence in his possession 
that pertains to the claim.  Moreover, a subsequent VCAA 
letter sent in April 2004 informed the veteran that if he had 
any evidence in his possession, he should submit it to VA.  

As noted above, the July 2001 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that the 
veteran filed his claim for service connection for 
hypertension in 1997, which was prior to the passage of the 
VCAA.  Thus, it was impossible to send a letter to him before 
initial consideration of his claim.  Nevertheless, the July 
2001 letter essentially informed the veteran of all four 
elements of the VCAA.  He has had an opportunity to respond 
to the VCAA letter, supplement the record, and participate in 
the adjudicatory process after the notice was given.  The 
claim was subsequently readjudicated in March 2002 and April 
2005, when it issued supplemental statements of the case.  
For these reasons, the veteran has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
VCAA notice to the veteran did not include the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, 4 Vet. App. at 394.  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA has obtained VA medical records and multiple private 
medical records identified by the veteran.  VA also obtained 
the records from the Social Security Administration.  The 
veteran has submitted private medical records as well.  
Finally, VA has provided the veteran with an examination in 
connection with the claim.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.



II.  Service Connection

In the veteran's original claim for compensation, he 
indicated he developed uncontrollable hypertension in 
approximately 1993.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2006).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court 
determined that 38 U.S.C.A. § 1111 mandates that, to rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See also VAOPGCPREC 3-2003 (July 16, 
2003).  The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (1996).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 
1117; 38 C.F.R. § 3.317(a)(1) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



A.  Undiagnosed illness

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the hearing, the Board 
finds that the preponderance of the evidence is against the 
grant of entitlement to service connection for hypertension, 
as being due to an undiagnosed illness.  In order for service 
connection to be warranted for a disability that is due to an 
undiagnosed illness, the claimant must bring forth evidence 
of a "chronic disability resulting from an undiagnosed 
illness," which cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Here, the symptoms related to the veteran's high blood 
pressure have been attributed to hypertension.  Therefore, 
service connection for such disability cannot be granted on 
the basis of being due to an undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  Neumann, 14 Vet. App. at 23 (Court 
noted that because the veteran's symptoms had been 
attributable to a known clinical diagnosis, 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 were not for application and 
therefore held that the Board properly denied as legally 
insufficient the veteran's claim for service connection for 
cubital tunnel syndrome); Sabonis, 6 Vet. App. at 430.

Although the veteran has claimed that he developed 
hypertension as a result of an undiagnosed illness, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving a medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for hypertension, as being due to an 
undiagnosed illness, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.



B.  Service incurrence or aggravation
1.  Pre-existence

The veteran argues that his hypertension became 
uncontrollable once he came back from the Persian Gulf.  It 
is unclear whether he asserts that hypertension was incurred 
in or aggravated by service.  

Initially, it must be noted that there is no induction 
examination at the time the veteran entered active service in 
November 1990.  Thus, he is entitled to the presumption of 
soundness.  The Board must next determine whether, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated.  Hypertension is defined by VA as existing when 
the diastolic blood pressure is predominantly 90mm or greater 
and must be confirmed by readings taken two or more times on 
at least three, different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2006).

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that 
hypertension clearly and unmistakably existed prior to 
entrance into service.  There are private medical records 
dated prior to the veteran's entrance into active service in 
November 1990 that show unmistakably that the veteran had 
high blood pressure prior to his entrance into active 
service.  For example, in August 1980, his blood pressure was 
150/92 (systolic/diastolic).  The physician noted that the 
veteran's blood pressure was "a little elevated and we need 
to follow that closely."  In January 1986, the physician 
noted the veteran's blood pressure was "grossly elevated at 
166/108" and that the veteran was not on medication.  He put 
the veteran on Capoten for the high blood pressure.  The 
veteran was seen the following month, and his blood pressure 
was 148/96.  The physician changed the veteran's medication 
to Vasotec to see if this would "hold him."  The following 
month, his blood pressure was 156/94.  The veteran was 
advised to keep his blood pressure checked.  In July 1986, 
his blood pressure was 156/94.  In April 1989, the veteran's 
blood pressure was 152/90, and the physician noted that the 
veteran was on Maxzide for his blood pressure.  In October 
1989, the veteran's blood pressure was 170/100, and in 
November 1989, it was 140/90.

The Board finds that such blood pressure readings dated as 
early at 1980, clearly and unmistakably establish that the 
veteran had hypertension prior to his entrance into active 
service in November 1990, and there is no doubt to be 
resolved.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

2.  Aggravation

The Board has determined that hypertension clearly and 
unmistakably existed prior to service.  The question now is 
whether hypertension was aggravated during service.  See 
VAOPGCPREC 3-2003 (to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service).

The veteran does not assert that his hypertension was 
aggravated during service; rather, he asserts that it became 
uncontrollable after he returned from the Persian Gulf.  The 
Board has carefully reviewed the evidence of record and finds 
that the pre-existing hypertension clearly and unmistakably 
was not aggravated during service.  If the blood pressure 
readings prior to service were evaluated under the VA's 
Schedule for Rating Disabilities, they would be rated as 
10 percent disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101.  There are no service medical records dated during that 
period of active service except for a discharge examination.  
At that time, the veteran's blood pressure was 147/91.  There 
are medical records dated very soon after the veteran was 
discharged from service.  These records do not show a 
worsening of the hypertension.  For example, in June 1991, 
his blood pressure was 174/104, 162/100, 164/92, 156/86, and 
164/86.  Such readings would fall under the 10 percent 
evaluation under Diagnostic Code 7101.  See id.  Private 
medical records dated in 1993 and 1994 show that the 
veteran's blood pressure was worse, but that is well beyond 
his period of active duty to establish that the disability 
was aggravated during the period from November 1990 to May 
1991.

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
veteran had hypertension prior to entering service and that 
the hypertension was not aggravated by service.  Accordingly, 
service connection for hypertension is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hypertension, to include as a chronic 
disability resulting from an undiagnosed illness, is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


